Title: To George Washington from Major General Israel Putnam, 2 October 1777
From: Putnam, Israel
To: Washington, George



Dear General
Head Quarters Peeks kill [N.Y.] 2d October 1777

Yours of the 28th Ulto and a Copy of One the 23d I was Duly Honourd with; Genl Varnum with his Brigade Crossed Kings Ferry the Day before yesterday, and the same Evening Genl Parsons arrived from the White Plains.
Last night Major Hughs (son to Colonel Hughes D.Q.M. Genl to this Department) arrived here with an express from General Gates, by which I learnt that the Army Under his Command was likely to be in the most Deplorable situation for the Want of flour, as he had but twenty Barrells with him, & only One Hundred at Albany, he also adds, that his [he has] twenty Thousand head Daily to feed, if so, I am fearfull they will suffer greatly before my supply can possible be conveyd em, I have had for some time past a Number of hands Cooking hard Bread at Fish kill, which I have Orderd with the Utmost Dispatch to be sent up, & in order to be sure of a more speedy Transportation, I thought proper to Order as many small Craft has Possible, Properly Man’d with Oars, so that if the Wind should be unfavourable they may make Tolerable Dispatch with Rowing, There is a further Advantage in sending their small Crafts, as they can with great ease, take them up to the half Moon, which is but about Sixteen Miles from Genl Gates’s Army.
There appears to be (in all parts) the Utmost Confusion with the Commissary’s Departments, had I not exerted myself in Procuring Cattle from Connecticut, we must have Used all the Salt Provisins at this Post, which I think aught to be preserved as Much has Possible, I hope to god that some better Regulation will soon take Place & Proper Commissarys of Purchases sent to the Eastward or Our Troop in General will suffer greatly.
I must still repeat & inform you, that from the best and Clearest

Intelligence I am able to get, the Enemys Strength in & abt N: York Amounts to at least Nine Thousand, they are Without Doubt prepairing for some Important Attact, from the last accounts I am Inform’d that they Officers from Kings Bridge [h]as move’d the greatest Part of there Baggage to N. York. I have made such applications for the Connecticut Militia as I hope in a little time Will afford me some small assistance, but at Present this Post is very Weak, they Militia from this State Will not turn out. Since General Parsons Brigade Left the White Plains the Enemys Lt Horse has made an Excursion up to the Saw Pitts and drove off a Number of Cattle, Another Party of the Enemy Crossed into the Jerseys, but upon Genl Varnum approaching that Way they thought proper to take theire Departure.
The various Accounts I receive from the Southward respecting the Situation of your Army & the Progress of the Enemy makes me very Anxious to hear the particulars from you, which will be Thankfully Acknowledged by Dr General Your Much Esteem’d & Most Obt Hble Servt

Israel Putnam

